KNIGHT, District Judge.
On the preliminary examination, relator testified that she made an unsuccessful attempt to enter this country on June 14,1924; that she thereafter remained in Canada for about one month and then entered the United States about July 15, 1924. In the course of such examination she referred several times to the last-mentioned date as the date of her entry. Upon subsequent examinations the relator stated, that the date of her entry was June 16, 1924, and that in fixing the date of entry on the preliminary examination she had.made a misstatement due to her lack in understanding of the questions put to her. Several witnesses were produced by the relator to corroborate statement that she entered the country on June 16, 1924. Some of these testified to transactions directly with .the relator and some to transactions with others connected with her presence here in June, 1924. The record of the proceedings presents a question of fact which this court is powei-less to disturb. It is well settled that upon a collateral review by habeas corpus it is sufficient to sustain the finding of the Department of Labor if there is substantial evidence that a relator is subject to deporta.tion. United States ex rel. Vajtauer v. Commissioner of Immigration, 273 U. S. 103, 47 S. Ct. 302, 71 L. Ed. 560; United States ex rel. Tisi v. Tod, Commissioner, 264 U. S. 131, 44 S. Ct. 260, 68 L. Ed. 590; Murdoch v. Clark (C. C. A.) 53 F.(2d) 155; United States v. Lee Hee (C. C. A.) 60 F.(2d) 924; Ex parte Vilarino (D. C.) 47 F.(2d) 912.
For the reasons hereinbefore assigned, the writ is dismissed.